Citation Nr: 0012456	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to pes planus.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The veteran served on active duty from August 1985 to October 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim for 
service connection for pes planus.  The RO also denied 
service connection for a bilateral knee disability and a low 
back disability, each claimed to be secondary to pes planus.

The Board remanded this case in November 1999 in response to 
the veteran's request for a hearing at the RO.  He failed to 
appear for a hearing scheduled in February 2000, and the case 
was returned to the Board for further appellate review.


REMAND

The claims file does not appear to contain a complete set of 
the veteran's service medical records.  The veteran first 
filed a claim for service connection for pes planus, based on 
aggravation during service, in November 1986.  In February 
1987, the RO requested the veterans service medical records.  
In November 1987, the medical records unit of the U.S. Marine 
Corps sent the RO copies of a service medical board report.  
The Marine Corps wrote that a search was being conducted for 
additional records, and that additional records would be 
forwarded to the RO upon receipt.  However, no additional 
records were ever forwarded and it does not appear that the 
RO attempted to follow-up on this inquiry.  In November 1988, 
the veteran submitted six photocopied pages of his service 
medical records, and his claim was adjudicated on the basis 
of the evidence submitted.  It is unknown whether additional 
records exist, however, in light of the pending nature of the 
Marine Corps response of November 1987 and the RO's efforts 
to further investigate this matter.  Therefore, the Board 
will remand the case for the RO to attempt to obtain the 
veteran's complete service medical records, both through 
government sources, and through the veteran, as he apparently 
has or once had copies of at least some of his service 
medical records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels, including but not necessarily 
limited to the National Personnel Records 
Center (NPRC) and the U.S. Marine Corps.

2.  The RO should ask the veteran to 
submit copies of all of his service 
medical records that are currently in his 
possession.

3.  After the completion of the foregoing 
development, the RO should readjudicate 
the issues on appeal.  If the decision on 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

